Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Tremar Artae Jones, Appellant                         Appeal from the 54th District Court of
                                                       McLennan County, Texas (Tr. Ct. No. 2014-
 No. 06-16-00051-CR         v.                         2229-C2). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Tremar Artae Jones, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 14, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk